NEWMAN, Justice,
concurring.
While I agree with the ultimate conclusion of Justice Nigro that R.H. was entitled to Miranda warnings in this ease, I respectfully disagree with his creation of a per se rule requiring Miranda warnings whenever a student is questioned by police on school grounds. I write separately to acknowledge that special considerations exist in the school environment, which, depending upon the circumstances of the situation, could render Miranda warnings unwarranted.
In Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), the Supreme Court of the United States held that “the prosecution may not use statements, whether exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to secure the privilege against self-incrimination.” Id. at 444, 86 S.Ct. 1602. “An interviewee [is in custody] whenever the person is physically deprived of freedom in any significant way or is placed in a situation in which he reasonably believes that his freedom of action or movement is restricted by [the] interrogation.” Commonwealth v. Rucci, 543 Pa. 261, 670 A.2d 1129, 1139 (1996). “Interrogation occurs when the police should know that their words or actions are reasonably likely to elicit an incriminating response and the circumstances must reflect a measure of compulsion above and beyond that inherent in custody itself.” Commonwealth v. Fisher, 564 Pa. 505, 769 A.2d 1116, 1125 (2001) (internal citations omitted).1
However, the Supreme Court of the United States has recognized that the school setting requires modification of constitutional protections. In New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985), a high school teacher found a fourteen-year-old student smoking in the bathroom, in violation of a school policy prohibiting smoking on school grounds. The teacher escorted the student to the office of the Vice-Principal; the Vice-Principal questioned the student, *347who denied that she had been smoking. The Vice-Principal demanded to see the student’s purse, opened the purse, found a pack of cigarettes, and noticed rolling papers. Aware that rolling papers are often used to smoke marijuana, the Vice-Principal searched deeper into the purse, finding marijuana, a pipe, empty baggies, a large quantity of money, an index card listing the names of students who allegedly owed T.L.O. money, and two letters implicating her in the sale of drugs.
The State of New Jersey commenced delinquency proceedings against T.L.O. T.L.O. moved to suppress the evidence obtained from her purse as an invalid search and seizure. The New Jersey Superior Court denied the motion, which the Appellate Division affirmed. The New Jersey Supreme Court reversed, holding that the evidence should have been suppressed because the search was unreasonable. The U.S. Supreme Court reversed, holding that, while juvenile students have privacy rights in items brought to school, the standard for determining the propriety of the search is reasonableness, and the search was reasonable in this situation. The Court reasoned that “the child’s interest in privacy must be set [against] the substantial interest of teachers and administrators in maintaining discipline in the classroom and on school grounds.” T.L.O., 469 U.S. at 339, 105 S.Ct. 733. “By focusing attention on the question of reasonableness, the standard will spare teachers and school administrators the necessity of schooling themselves in the niceties of probable cause and permit them to regulate their conduct according to the dictates of reason and common sense.” Id. at 343, 105 S.Ct. 733.2
The concerns articulated by the U.S. Supreme Court in T.L.O. are likewise implicated in the context of the Fifth Amendment privilege against self-incrimination. A student does not lose his rights when he enters the school, but the school officials must have the ability to protect adequately the other students. As Justice Castille recognizes, the U.S. Supreme Court has said that, “while children assuredly do not shed their constitutional rights at the schoolhouse gate, the nature of those rights is what is appropriate for children in school.” Vernonia School District 47J v. Acton, 515 U.S. 646, 655-656, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995) (internal quotation and citations omitted). Accordingly, I cannot conclude that students in school never have the right to Miranda warnings; rather, T.L.O. and Vernonia School District require this Court to develop a standard by which the rights of the student can be protected without compromising the ability of school officials to investigate the alleged criminal conduct and protect the entire student population.
Justice Castille argues that this Court’s decisions in Commonwealth v. Cass, 551 Pa. 25, 709 A.2d 350 (1998) (Opinion Announcing the Judgment of the Court, per Cappy, J.), and In the Interest of F.B., 555 Pa. 661, 726 A.2d 361 (1999), support his conclusion that the school officers in the present case were not required to give Miranda warnings to R.H. I disagree and instead concur with Justice Nigro that Cass and F.B. do not mandate such a result. Cass and F.B. stand for the proposition that the school environment requires modification of otherwise applicable Fourth Amendment search and seizure jurisprudence, not the abandonment of same. “As this court recognized in Cass, general searches within the school environment do not offend the Fourth Amendment where *348the search meets the reasonableness test .F.B., 726 A.2d at 364.3
I would extend T.L.O., Cass, and F.B. to the Fifth Amendment context and hold that the school officials should give the student Miranda warnings when the constitutional interests of the student outweigh the interest of the school in solving the crime. When weighing the constitutional interests of the student in this setting, courts should consider the following factors: (1) the age of the student to be questioned (the older the student is, the more likely the information elicited from him in an interrogation will be used against him in a court of law, rendering Miranda warnings more necessary); (2) the ability of the juvenile to understand the Miranda warnings, if they are given; (3) the gravity of the offense alleged (likewise, the more serious the offense the school officials are investigating, the more likely that he will be criminally charged); (4) the prospect of criminal proceedings, as opposed to merely school-related discipline; and (5) the extent of the coercive environment in which the questioning occurs.
For Miranda rights to attach at all, the student being questioned must be in custody and must be subject to an interrogation. The fifth factor presumes the existence of custody, and instead looks at the nature of the custody, specifically, the number of questioners present, the place of the questioning, and the tactics used to elicit the information sought. For example, if three or four persons are interrogating the student in the principal’s office and are threatening to file criminal charges if the student does not cooperate, this is a highly coercive environment. The more coercive the environment, the greater the need to ensure that the student’s constitutional rights are not violated. When a student is in custody and being interrogated, the right to be given Miranda warnings presumptively attaches. However, recognizing that the school setting is sui generis,4 the school officials can demonstrate that the warnings are not necessary if, after balancing the factors articulated above, it was reasonable for them not to Mirandize the student.
In cases where the student will likely be subjected to criminal or delinquency proceedings outside of the school, I would hold that school officials, school police officers, or any other person wishing to question that student for the purpose of eliciting information about the alleged crime to be used in such a proceeding, should first inform the student’s parent or guardian of his or her wish to question the student and allow the parent or guardian to be present during the interrogation.5 Prior to the “interview,” the interviewer should either *349administer Miranda warnings or contact the municipal police, who can advise the student of his rights. A student suspected of taking chalkboard erasers from a classroom need not be read his Miranda rights, even if he “blurts out” during the interview, unsolicited, that he committed a more serious crime; at the time of the interrogation, the prospect of discipline outside of the school context was minimal. If, however, during the questioning, it becomes clear to the questioner that the student may have committed serious crimes that would subject him to out-of-school disciplinary or criminal proceedings, at that point the interview should cease, the parent or guardian of the student should be contacted, and questioning should not resume until the parent or guardian is present and the student has been read his Miranda rights.
In the case sub judice, I agree with Justice Nigro that R.H. was in custody and was subject to an interrogation.6 R.H. was born on July 23, 1982, and was, therefore, approximately sixteen and one-half-years old when the East Stroudsburg High School Police (School Police) questioned him on December 7, 1998. The School Police were investigating vandalism of a classroom, which included graffiti on the chalkboards, a smashed VCR, overturned desks, and a discharged fire extinguisher. The School Police determined that the vandal had forcibly broken into the room. Given his age and the magnitude of the damage to the classroom, at the time the School Police interrogated R.H., it was more likely than not that they were going to pursue legal action rather than limit themselves to in-school discipline. Moreover, the environment in which he was interviewed was coercive. A School Police officer, escorted R.H. to the office of the School Police, where three uniformed officers questioned him for approximately twenty-five minutes.
In light of the aforementioned facts, the failure of the School Police to provide Miranda warnings to R.H. violated his Fifth Amendment privilege against self-incrimination. Therefore, I agree with Justice Nigro that R.H. was entitled to be read his rights before the School Police interrogated him and, because the School Police failed to do this, his Fifth Amendment privilege against self-incrimination was violated.

. See generally, In re Gault, 387 U.S. 1, 55, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967) (holding that "the constitutional privilege against self-incrimination is applicable in the case of juveniles as it is with respect to adults”).


. For a more in-depth discussion of New Jersey v. T.L.O. and the cases interpreting that decision, refer to Justice Castille’s opinion in the present case.


. In F.B., we articulated this “reasonableness test" as follows:
The three factors to be weighed and balanced in reviewing the constitutionality of a general search under the Fourth Amendment are: 1) the nature of the privacy interest upon which the search at issue intrudes, 2) the character of the intrusion, and 3) the nature and immediacy of the governmental concern and the efficacy of the means utilized to address that concern.
Id. at 364.


. See In the Interest of F.B., 555 Pa. 661, 726 A.2d 361, 368 (1999).


. I recognize that this Court in Commonwealth v. Williams, 504 Pa. 511, 475 A.2d 1283 (1984), abandoned the per se interested adult rule. Williams addressed a case in which a father was called to the police station, consulted with the child, and then the Miranda warnings were given to the child in the presence of his father. Although inapplicable to this case, I question the continued viability of Williamsthough I leave that question for another day.


. I respectfully disagree with Justice Castille that R.H. was not subject to a custodial interrogation. Any reasonable high school student in the situation would have felt as though the questioning significantly restricted his or her freedom of movement or action.